 OPERATINGENGINEERSLOCAL501 (DESERT INN)419InternationalUnion of Operating Engineers Local501, AFL-CIOandSummaCorp.d/b/a DesertInn Hotel,Country Club and Spa. Case 31-CB-638010 September 1986DECISION AND ORDERBY MEMBERSJOHANSEN,BABSON, ANDSTEPHENSOn 12March 1986Administrative Law JudgeJerroldH. Shapiroissuedthe attacheddecision.The General Counsel and the Respondentfiled ex-ceptions and supporting briefs.The National LaborRelations Board has delegat-ed itsauthorityin thisproceeding to a three-member panel.The Boardhas consideredthe decision and therecord inlight of theexceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand toadopttherecommendedOrder.'ORDERThe National LaborRelations Board adopts therecommendedOrderof the administrative lawjudge and ordersthat theRespondent,InternationalUnion of OperatingEngineersLocal 501, AFL-CIO, Las Vegas, Nevada, its officers,agents, andrepresentatives,shalltake the action set forth in theOrder.'The General Counsel has excepted to the judge's failure to include inhis recommended Order certain remedial provisions including a "visitor-ial clause" authorizing the Board, for compliance purposes, to obtain dis-covery from the Respondent under the Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing thisOrder.We have concluded that under the circumstances of this case therequested provisions are not warranted.Bernard Hopkins,for the General Counsel.Gordon K Hubel(Levy,Ansell&Goldman),for the Re-spondent.Gregory J.Kamer,on behalf ofNevada Resort Association,for the Charging Party.,DECISIONSTATEMENT OF THE CASEJERROLD H.SHAPIRO,AdministrativeLaw Judge.Thisproceeding in which a hearing was held on January14, 1986,is based on an unfair labor practice charge filedSeptember 24, 1985,by SummaCorp.d/b/a Desert InnHotel,Country Cluband Spa(the Employer), and acomplaint issued November 27, 1985,by theGeneralCounsel of the NationalLaborRelations Board allegingthat internationalUnion ofOperating Engineers Local501,AFL-CIO (Respondent),has engaged in unfairlabor practices within the meaning of Section 8(b)(1XB)281NLRB No. 65of the NationalLaborRelationsAct (Act).The com-plaint alleges thatWeston B.White (White),who is em-ployed by theEmployer as an assistant chief engineer, isa supervisor within the meaning of Section 2(11) of theAct and arepresentativeof theEmployer for the pur-poses of collective bargaining or the adjustment of griev-ances, and further alleges Respondent violated Section8(bXl)(B) of theAct on May16, 1985,by expellingWhitefrommembership in Respondent because hecrossed Respondent's picket line to perform supervisoryor managerialwork for the Employer.Respondent filedan answer denying the commissionof thealleged unfairlabor practice.1Based on the entire record,from my observation ofthe demeanor of the only witness,Weston B. White, andhaving considered the parties'posthearing briefs, I makethe followingFINDINGS OF FACTI.THE ALLEGED UNFAIR LABOR PRACTICEA. TheEvidenceThe Employer owns and operates a hotel and gam-bling casino in Las Vegas,Nevada.Its engineering de-partment,the department involved in this case,employsan undisclosed number of workers who include carpen-ters,electricians,painters,upholsterers,gardeners, andoperating engineers. The operating engineers are respon-sible for the facility'smaintenance and upkeep,includingthe maintenance and upkeep of all mechanical and elec-trical equipment.The Employer's chief engineer acts as a liaison be-tween management and the engineering department anddecides which projects the department will do. He isalso repsonsible for the supervision of all the workersemployed in the department,other than the operating en-gineers.Assistant Chief Engineer White,one of two as-sistant chief engineers,is responsible for the overall su-pervision of the approximately 20 operating engineersemployed in the engineering department.The other as-sistant chief engineer is primarily responsible for the Em-ployer's preventive maintenance program.White is admittedly a supervisor within the meaning ofSection 2(11) of the Act. Besides being responsible forthe overall supervision of the work of the 20 operatingengineersemployed in the engineering department,White interviews and hires applicants,has the authorityto fire employees,purchases the tools and materials usedby the operating engineers, schedules the maintenancework,determines the best way to perform the scheduledwork,inspects the work in progress,and issues dailywork orders to the department's senior watch engineers,who relay them to the other operating engineers.' In its answer Respondent admits it is a labor organization within themeaning of Sec. 2(5) of the Act and admits the Employer is engaged incommerce within the meaning of Sec.2(6) and(7) of the Actand meetsthe NationalLaborRelations Board's applicable discretionary jurisdic-tional standard.I thereforefind that theassertion of the Board's jurisdic-tion in this case will effectuate the policiesof the Act. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe seniorwatch engineers,of whom thereis one em-ployed on each shift,2are working foremen and are su-pervised by White. They are in charge of the other oper-ating engineersemployed on their respectiveshifts andsupervise their work.3But,unlike Assistant Chief Engi-neer White, they work with the tools of the trade.Respondent is the collective-bargaining representativeof the Employer'soperating engineers.The Employerand Respondent are signatories to a collective-bargainingcontract covering these employees, effective from April2, 1983, through April 1, 1987. The contract expresslycovers the chiefengineer and the assistantchief engi-neers, except for the provisions which require the Em-ployer to hire its operatingengineersthrough Respond-ent'shiring hall facility and which placelimitations onthe Employer's right to discipline or dischargeoperatingengineers.Otherwise the chief engineerand the assistantchief engineers, includingWhite, are covered by all thecontract's provisions including the ones dealing withunion security, hours of work, wages, fringe benefits, thelimitation on the right to strike during the term of thecontract, and the contractual grievance and arbitrationmachinery. In addition, the contract requires the Em-ployer to designate someoneas assistantchief engineer ifit employs 10 or more journeymen operatingengineers.Also, article 16.02 of the contract provides:"Functions.(a)Chief Engineer and Assistant Chief Engineer.The chiefengineershall be in charge of the Operationsand Main-tenance of the plant." (Emphasisadded.)White was not involved in the collective-bargainingnegotiationswhich resulted in the Employer's currentand past contracts with Respondent and there is no evi-dence that his job duties require that he interpret any ofthe current contract's provisions. Likewise he is not in-volved in the processing or adjustment of employees'grievances filed under the contract's grievance and arbi-tration procedure. These grievances, which must be inwriting, are handled by the Employer's labor relationsdepartment.White testified that if prior to the filing of awritten grievance, the employee or union steward ap-proaches him in an effort to resolve the grievance, thatWhite has the authority to resolve the grievance beforeit is formalized into a written contractual grievance (Tr.34).4And, although the usual practice is for the operat-ing engineersto take their verbal grievances to their im-mediate supervisor, the shift's senior watch engineer,White, testified that "a certainamount ofmen come di-rectly tome [with their problems] although theyshouldn't, but they do." More specifically, he testified2There are three work shifts of operatingengineers:day, swing, andgraveyard.3The collective-bargainingcontract betweenRespondentand the Em-ployer covers the seniorwatch engineersand defines the "Functions" ofa senior watch engineeras- "Hascharge of the shift, supervises all workand engineeremployees on that particular shift "*White's testimonythat he possesses thisgrievanceadjustment author-ity is substantiatedby White's positionin the supervisory hierarchy; he isresponsible for the overallsupervision of all the department's operatingengineers including the senior watch engineers.The fact thatnone of theoperating engineershas ever specifically informed White thatthe reasonthey had approached him with theirverbal grievances was to avoidhaving to filea formal contractualgrievance,doesnot detract fromWhite's grievanceadjustmentauthority.that duringan averagemonth he is personally confront-ed by employees between six to eighttimesa month withcomplaintswhich White characterized as "very minorthings" and which he divided into three categories: (1)complaints about incorrect paychecks, i.e., checks alleg-edly notreimbursingemployees for all the hours theyhad worked during the pay period; (2) complaints aboutthe lack of safetyequipment, i.e., the lack of eye protec-tionwhenusingchemicals or grinders and the lack ofear protection when operating emergencygenerators;and (3) requests that White buy tools needed by employ-ees to perform their work. 5 White resolves these com-plaintsby personallycontactingthe payroll departmentand by purchasing the necessary safety equipment andtools.About April 30, 1984, Respondent directed the Em-ployer's operating engineers it represented to stop workand engagein a strike in support of anotherunion'sstrike against the Employer. 6 Respondentmaintained apicketline atthe Employer'spremisesfrom April 30,1984, until mid-June 1984. All the Employer's operatingengineershonored the picket line except for the chief en-gineer andthe twoassistantchief engineers, includingWhite, who continued to work.The Employer replaced the striking operating engi-neers, including the threeseniorwatch engineers, withreplacement employees most of whom had been em-ployed by the Employer in other positionsin its gam-bling casino.Becausethe replacements were for the mostpart unskilled and inexperienced in performing the oper-ating engineers'work, the Employer employed morethan its prestrike complement of workers to do the oper-ating engineers'work, and discontinued doing preventivemaintenance work for the duration of the strike.White's hours of employment changed due to thestrike.Previously he worked on the day shift, whereas,after the second or third day of the strike, he was trans-ferred to the graveyard shift where he worked for theremainder of the strike. There were no changes inWhite's job duties during the strike. He performed thesameduties during the strike as he had performed beforethe strike.During the strike he did not work with thetools of the trade or otherwise do any of the work usual-ly performed by the senior watchengineeror other op-erating engineers. Admittedly,White personallyassigned"a few" work orders to the operating engineers, which iswork normally done by the shift's senior watch engineer.Even before the strike, however, White normally person-ally assigned work orders to operating engineers to thesamedegree as he did during the strike. Likewise, al-though during the strike White showed the replacementsaround the premises where they would be working,which was normally the job of the shift's senior watchengineer,even prior to the strike White personallyshowed new hires around the premises where theywould be working.5White testified, "I don't know whether this [referring to the employ-ees' requestsfor tools] would really be a grievance."6There isno contention in thisproceeding thatRespondent's strike,which occurredduring the termof its collective-bargainingcontract withthe Employer,was in violationof the contract's no-strike provision. OPERATINGENGINEERSLOCAL 501 (DESERT INN)When the strike ended, one of Respondent'smembersfiled a charge with Respondent against White,who wasa member of Respondent,alleging that White had violat-ed Respondent's constitution and bylaws by crossing Re-spondent's picket line and/or performing bargaining unitwork during the strike.On April 22,1985, a hearing washeld before Respondent'smembership concerning thischarge.The only evidence presented to the membershipin support of the charge was the statement of RichardMiller,the member who brought the charge,that he hadpersonal knowledgeWhite performed bargaining unitwork behind the picket line during the strike,althoughhe did not personally observe White perform the work.White responded by telling the membership that the onlywork he had done behind the picket line was supervisorywork and that he had not done any bargaining unitwork.One of the members remarked that if White hadperformed any work at all behind the picket line, that itwas bargaining unit work.The membership,by a sub-stantialmajority,voted that White was guilty as chargedand expelled him from membership. On May 16, 1985,the Union,by letter,officially notifiedWhite of his ex-pulsion.B. DiscussionThe record establishes and Respondent admits it ex-pelled from membership Weston White,the Employer'sassistant chief engineer,because he worked for the Em-ployer behind a picket line sanctioned by Respondent.The complaint alleges in substance that by expellingWhite from membership for crossing Respondent's sanc-tioned picket line to perform his regular supervisoryduties,Respondent violated Section 8(b)(1)(B) of theAct.Section 8(b)(1) provides that"It shall be an unfairlabor practice for a labor organization...to restrain orcoerce...an employer in the selection of his represent-atives for the purposes of collective bargaining or the ad-justmentof grievances."A union violates Section8(b)(1)(B)when it disciplines supervisor-members forcrossing union picket lines to perform their regular su-pervisory duties,including the adjustment of griev-ances,'so long as the disciplined supervisor-membersperformed no more than a minimal amount of rank-and-file work during the period of the employer-union dis-pute.8In the"Introduction"to its posthearing brief, Re-spondent admits it expelled White for working behind apicket line sanctioned by Respondent, but contends thatWhite'sexpulsionwas not proscribed by Section8(b)(1)(B) because: (1) "Mr. Whitewas not an 8(b)(1)(B)supervisor because he had no power to adjust grievancesor represent the Employer in collective bargaining"; (2)"Mr. White is,by definition, a member of the bargainingunit covered by the terms of the collective-bargainingagreement between the Employer and the Union"; and(3) "[Respondent]has a constitutional right to expel Mr.White from membership since this action will have no7 SeeAmerican Broadcasting Companies v.WritersGuild,437 U.S. 411(1978).8Operating EngineersLocal 501 (Peterson Mfg.),269 NLRB 685(1984).421effect on his employment and cannot restrain the Em-ployer in its selection of a representative for collectivebargaining purposes."Ihave considered these conten-tions and the several arguments advanced in Respond-ent's posthearing brief in support of them,and for thereasons set forth hereinafter find they are without merit.1.White's representative statusWhite is in charge of the Employer's approximately 20operating engineers.He hires and fires them and is re-sponsible for their overall supervision and work.Consist-ent with his overall responsibility for the supervision andwork of the operating engineers,White has the authorityto adjust the operating engineers'grievances before theyare formalized into written grievances under the govern-ing collective-bargaining contract's grievance procedure.And, although the practice is for the operating engineersto bring their verbal grievances to their immediate super-visor,the shift's senior watch engineer,it is not uncom-mon, as described in detail supra,for the operating engi-neers to bring verbal grievances dealing with pay, safety,and equipment problems directly to White,who adjuststhem.9Under the circumstances I am persuaded thatWhite is,by virtue of his actual job duties,an employerrepresentative for the purpose of the adjustment of griev-ances within the meaning of Section 8(b)(1)(B) of theAct. SeeToledo Lithographers Locals 15-P & 272(ToledoBlade),175 NLRB 1072, 1078(1969), enfd.437 F.2d 55(6th Cir.1971) (supervisor's settlement of informal com-plaints over employees'job performance, pay, and over-time assignment establishes status as employer grievanceadjuster);Detroit Newspaper Printing Pressmen's Union 13,192NLRB 106, 111(1971) (supervisor's resolution ofnoncontractual grievances over working conditions andsafety hazards demonstrates authority to adjust griev-ances for the employer);NLRBv.ElectricalWorkersIBEW Local 340,780 F.2d 1489,1491(9th Cir. 1986)("[Supervisor] was a [Sec.8(b)(l)(B)]representative be-cause he occasionally handled employees'personal prob-lems on the job"). See alsoNewspaper Guild Local 187 v.NLRB,487 F.2d 416,422 (3d Cir.1973).In any event,even if White does not actually adjustgrievances within the meaning of Section 8(b)(1)(B) oftheAct,he is an employer representative within theintent of Section 8(b)(1)(B) under the Board's "reservoirdoctrine,"that supervisor status alone is sufficient toinvoke Section 8(b)(1)(B)'s protection, regardless ofwhether the particular supervisor normally is required toperform collective-bargaining or grievance adjustmentduties.SeeTeamsters Local 296(Northwest Publications),9The SupremeCourthas stated that the terms "collective bargaining"and "adjustment of grievances"encompass a wide range of activities, andthat grievance adjustment may occur without formal invocation of a con-tractual grievance mechanism.SeeNLRB Y. City DisposalSystem,465U.S. 822 fn. 9 (1984). Likewise the Board has recognized that the factthat such complaints are satisfactorily settled before they become formalcontract grievances does not detract from their classification as griev-ances within the broad meaning of that term as used in the Act.DetroitNewspaperPrintingPressmen's Union 13, supra. 422DECISIONSOF NATIONALLABOR RELATIONS BOARD263 NLRB 778, 779 fn. 6 (1982);Teamsters Local600(DirectoryDistributing),276 NLRB 1103 (1985).10In summation,White,besides being a supervisor withinthemeaning of Section2(11) of theAct, is also an8(b)(1XB)representative and in this capacity has the au-thority toadjust employees'grievances.And, as de-scribed in detailsupra,when Whitecrossed the unionpicketline to workfor the Employer,he performed thesamesupervisory work he hadalways performed in hiscapacity as assistant chief engineer. 111Therefore,the in-evitable effectof Respondent's disciplineof White forworking duringthe labor disputewas to interfere withWhite's normal performanceof his supervisoryduties, in-cluding his grievance adjustment duties.2.White's inclusion in the contractual bargainingunitThe collective-bargainingcontract betweenRespond-ent and theEmployer,as I have found supra,expresslycovers the classification of assistant chief engineer and,except for the contract'sprovisionswhich require theEmployer tohire its operating engineers through Re-spondent's hiring hallfacility and which placelimitationson the Employer's right to discipline or discharge oper-ating engineers,all the assistant chief engineer's termsand conditions of employment are governedby the termsof thecontract.If under these circumstances there is adoubt that the work performedby Assistant Chief Engi-neer White iswork covered bythe contract,'2 this doubtis removedby the factthatarticle 1 of the contract pro-videsfor the Employer's recognition of Respondent asthe exclusivecollective-bargaining representative of allpersonsemployed by the Employer who performoperat-ing engineers'work,includingthe work performed bythe operating engineers'classified as assistant chief engi-neer.Thus,article 1 provides,in pertinent part,for theEmployer's recognition of Respondent as the exclusive10 The Second Circuit Court of Appealsin NLRB v. Rochester Musi-cians Assn.Local66, 514 F.2d 988,992 (2d Cir. 1975),stated that the Su-preme Court's decision inFlorida Power & Light,417 U.S.790 (1974) "ef-fectively undermined[the reservoir doctrine's] conceptual basis," and inNLRBv.ElectricalWorkers Local 340,780 F.2d 1489,1491-1492(9th Cir.1986),the Ninth Circuit Court of Appeals,inwhose jurisdiction the in-stant case arose,indicated its agreement with the view of the Second Cir-cuit.However,the Board requires that its administrative law judgesfollow Board precedent when a conflict exists between Board and courtdecisions.See, for example,InsuranceWorkers (Prudential Insurance),119NLRB 768, 772-773 (1957).In any event,as discussed supra, the8(bX1XB)violation herein does not depend on the applicability of the"reservoir doctrine."11As I noted supra,there is a certain limited overlapping of White'ssupervisory duties and the supervisory duties of the senior watch engi-neers.However,when viewed in the context of the overall amount ofworktime White spends performing his supervisory duties, the amount oftime he spends performing supervisory duties similar to those performedby the senior watch engineers is de minimis.Also, as I have noted supra,White,during the labor dispute,did not perform the supervisory dutiesperformed by his shift's senior watch engineer to a greater extent than hehad done prior to the labor dispute.All thesupervisory duties performedby White during the labor dispute had previously been performed by hunto the same extent.18Collective-bargaining contracts usually do not specifically describethe work covered by the contract,but merely set out the job classifica-tions covered by the contract.There is normally a presumption that thework performed by the persons employed in the covered classifications isthe work covered by the contract.collective-bargaining representative of "all persons di-rectly employedby the Employerto performwork cov-ered by the classificationsset forthin Article16" [empha-sisadded].The contract,at article 16, specifically in-cludes the classification of assistant chief engineer.Respondent in its posthearing brief contends:By including the . . . Assistant Chief Engineers inthe bargaining unit, the Employer has agreed toallow the Union to represent those employees in ne-gotiations and to permit those employees to benefitfrom any contractual gains obtained for other unitemployees.Thisis not to say that the. . .AssistantChief Engineers are not supervisors;rather,the par-ties simply have agreed to include them in the unitand to allow them the benefits of the collective-bar-gaining agreement.Under these circumstances, theUnion has a right to demand that these bargainingunit employees respect its picket line and not per-form work which is defined by the contract asbeing bargaining unit work.The General Counselcontendsthatthe BoardinOperat-ing EngineersLocal 501 (MGM Grand),275 NLRB 735(1985),addressed this precise issue and rejected Respond-ent's contention. I rejectRespondent's contention for thefollowingreasons.It is not uncommon for union discipline of supervisor-members, which is proscribedby Section8(bXl)(B) ofthe Act,to occur in the context of the disciplined super-visor-members beingcovered by a collective-bargainingcontract and thereby being members of the contractualbargaining unit.See, e.g.,MetallicLathers Local 46(Cement League),259 NLRB 70, 76 (1981);TeamstersLocal 296 (NorthwestPublications),263 NLRB 778 (1982);Operating EngineersLocal 501(PetersonMfg.),269 NLRB685, 686(1984);Operating EngineersLocal 501 (MGMGrand),supra.The essentialquestion raised by this classof cases is whether by entering into acollective-bargain-ing contract with the respondent-union,which includedcertain supervisor-members as a part of the contractualbargaining unit,that the employer waived its statutoryright,guaranteedby Section8(bXl)(B)of the Act, toselect those supervisor-members as the employer's repre-sentatives for the purposesof collectivebargaining or theadjustment of grievances,free fromthe respondent-union's restraint or coercion.As a general rule, to establish a waiverof a statutoryright,there mustbe a clearand unmistakable relinquish-mentof thatright.Whether therehas been such a relin-quishment is tobe decidedon the basisof allthe factsand circumstances surrounding the makingof the con-tractin question.Rose Arbor Manor,242 NLRB 795, 798(1979).More precisely,waiversof statutoryrights "mustbe clearly and unmistakably evidencedeither in theterms of the parties'bargaining contract or in the natureof the priorcontract negotiations."StotlerHiltonHotel,191 NLRB283, 288(1971), andcases cited therein.By these standards, it is clearthat the Employer in theinstant case did not clearly and unmistakably waive itsrightunder Section 8(bXIXB) of the Act to be free fromRespondent's restraintor coercionin selecting Assistant OPERATING ENGINEERSLOCAL 501 (DESERT INN)Chief Engineer White as its representative for either col-lective-bargainingor grievance adjustment purposes.Such a waiver is not established by the literal languageof the contract and no other evidence was presented toshed any further light on this particular issue. In itsposthearing brief Respondent argues,"[i]n a case such asthis one,where the Employer has permitted the Union tonegotiate on behalf of the supervisors,itmust be as-sumed that the Employer accepted the possibility thattheUnion would call on those supervisor-members tohonor the picket lines established to obtain a new collec-tive-bargaining agreement." I disagree.It does not followthat the Employer by agreeing that Assistant Chief Engi-neerWhite should be included in the contractual bar-gaining unit,also agreed that the Union,party to thecontract,has the right to discipline Assistant Chief Engi-neerWhite for performing his usual supervisory duties,including the adjustment of grievances,during a labordispute.3.Restraint and coercionThe Board has consistently held that a supervisor-member's suspension or expulsion from a union consti-tutes restraint and coercion within the meaning of Sec-tion 8(bxl)(B) of the Act, and has also consistently rem-edied violations of Section 8(bxl)(B) involving suspen-sions or expulsions by ordering the offending unions torescind the suspensions or expulsions. SeeOperating En-gineers Local 501 (PetersonMfg.),269NLRB 685, 689fns. 6 and 7 (1984),andOperating EngineersLocal 501(MGM Grand),275 NLRB735 (1985).Accordingly, IrejectRespondent'scontentions that its suspension ofWhite does not constitute restraint or coercion withinthemeaning of Section 8(b)(1)(B)and that the firstamendment's "right of association"would be violated ifRespondent was compelled to retain White as a memberafter the membership had told it to expel him.II.ULTIMATE CONCLUSIONHaving found that White is a supervisor within themeaning of Section 2(11) of the Act and a representativeof the Employer within the meaning of Section8(b)(1XB)of theAct; having further found that Re-spondent expelled White from membership for crossing aunion picket line to perform his regular supervisoryduties, including the adjustment of grievances; I there-fore find thatby White'sexpulsion,Respondent has re-strained and coerced the Employer in the selection of itsrepresentatives for the purposes of collective bargainingor the adjustment of grievances, and has engaged inunfair labor practices within the meaning of Section8(b)(1)(B) of the Act.CONCLUSIONS OF LAW1.SummaCorp.d/b/a Desert Inn Hotel,CountryClub and Spa is, and at all times material has been, anemployer within the meaning of Section 2(2) of the Act.2.SummaCorp.d/b/a Desert Inn Hotel,CountryClub and Spa is, and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.4233.Respondent InternationalUnion ofOperating Engi-neersLocal 501, AFL-CIOis,and at all times materialhas been, a labor organizationwithin themeaning of Sec-tion2(5) of the Act.4.WestonB.White is,and at all times material hasbeen,a supervisor within the meaning ofSection 2(11) oftheActand a representative of SummaCorp. d/b/aDesertInn Hotel,Country Cluband Spa,within themeaning of Section 8(bXl)(B) of the Act.5.By expelling WestonB.White from membership forcrossing a union picket lineto performhis regular super-visoryduties,including the adjustmentof grievances, Re-spondent has restrained and coercedSumma Corp. d/b/aDesertInn Hotel,Country Cluband Spa,in the selectionof its representativesfor the purposes of collective bar-gainingor theadjustmentof grievancesand has engagedin an unfair labor practice within the meaning of Section8(b)(1)(B) of the Act.6.Theaforesaid unfair labor practice is an unfair laborpracticewithin the meaning ofSection 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in theabove-described unfair labor practice, I shall recommendthat it cease and desist therefrom and take certainaffirm-ative action which will effectuate the policiesof the Act.I shall,inter alia, recommend that Respondent rescindWhite'smembership expulsion and make himwhole forany loss of benefits or moneys he may have suffered byreason of his expulsion from membership,with interestcomputed in the manner providedinFlorida Steel Corp.,231 NLRB 651 (1977).13On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed14ORDERThe Respondent,International Union of Operating En-gineers Local 501,AFL-CIO,Las Vegas,Nevada,its of-ficers, agents,and representatives, shall1.Cease and desist from(a) Preferring charges against,expelling from member-ship,or otherwise discipliningWeston B. White or anyother supervisor of Summa Corp.d/b/a Desert InnHotel,Country Cluband Spa,who is a supervisor withinthe meaning of Section 8(b)(1)(B) of theAct, for per-forming their supervisory duties behind a union picketline.(b) In any like or related manner restraining or coerc-ing SummaCorp.d/b/a Desert Inn Hotel,Country Cluband Spa in the selection of its representatives for the pur-poses of collective bargaining or the adjustmentof griev-ances."See generallyIsis Plumbing Co.,138 NLRB 716 (1962).14 If no exceptionsare filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of theRules,be adopted by theBoard and all objections to them shallbe deemed waived forallpur-Ios 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take thefollowing affirmative action necessary toeffectuatethe policies of the Act.(a)Rescind and remove allrecords ofthe charge andexpulsion levied againstWeston B. White for performinghis supervisory duties behind a union picket line.(b)ReinstateWeston B. White as a member in goodstanding of Operating EngineersLocal 501.(c)Make WestonB.White whole for any loss of bene-fits ormoney he mayhave suffered byreasonof Operat-ing EngineersLocal 501'saction in expelling him frommembership,with interest as computed in the mannerprovidedin the remedy sectionof thisdecision.(d)AdviseWeston B. Whiteinwriting that it hastaken the action required in (a) through(c) above.(e) Post at its businessoffice,union hall,or any placeswhere notices to itsmembers are customarilyposted,copiesof the attachednoticemarked "Appendix." 16Copies of the notice,on formsprovided by theRegionalDirectorforRegion 31, after beingsigned by the Re-spondent's authorizedrepresentative, shall be posted bythe Respondent immediatelyupon receiptand maintainedfor 60 consecutive days in conspicuousplaces includingallplaces where noticesto employees and members arecustomarilyposted.Reasonablesteps shall be taken bythe Respondent to ensurethat the notices are not altered,defaced, or covered by any othermaterial.(f)Furnish the RegionalDirectorfor Region 31 signedcopiesof such notice for postingby SummaCorp. d/b/aDesert InnHotel, Country Club and Spa, if willing, attheir Las Vegas, Nevada placeof businesswhere noticesto employees are customarilyposted.15 If this Order is enforced by a judgmentof a United States court ofappeals,the wordsin the notice reading"Posted by Order of the Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Orderof the NationalLaborRelations Board."(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT prefercharges against, expel from mem-bership,or otherwise discipline WestonB.White or anyother supervisorof Summa Corp.d/b/aDesert InnHotel,Country Cluband Spa,who is a supervisor withinthemeaningof Section8(bXl)(B)of the Act, for per-forming their supervisoryduties behind a union picketline.WE WILL NOT in any likeor related manner restrain orcoerce the above-named employer in the selection of itsrepresentatives for the purposes of collectivebargainingor theadjustmentof grievances.WE WILLrescind and remove all records of the chargeand expulsionlevied by usagainstWestonB.White forperforminghis supervisoryduties behind a union picketline sanctioned by us.WE WILLreinstateWestonB.White as a member ingood standing in our Union and make himwhole for anyloss of benefits ormoney he may have suffered by reasonof his expulsion,with interest.WE WILLadviseWeston B. White in writing that wehave taken the aboveaction.INTERNATIONALUNION OF OPERATINGENGINEERSLOCAL 501, AFL-CIO